DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 5, 8, 11, 13, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being Ye (United States Patent Application Publication US 2020/0186631 A1), hereinafter referenced as Ye.
Regarding Claim 1, Ye discloses “A display device” (Figures 1 and 4 and Paragraphs [0027] – [0028]), “comprising: a display panel comprising an active area and a peripheral area disposed outside the active area” (Figures 1 and 2, Items 2 ‘display 
Regarding Claim 2, Ye discloses everything claimed as applied above (See Claim 1). In addition, Ye discloses “wherein the input sensing layer further comprises: first signal 
Regarding Claim 3, Ye discloses everything claimed as applied above (See Claim 2). In addition, Ye discloses “wherein the first signal lines and the second signal lines overlap the peripheral area of the display panel” (Figure 2 and Paragraph [0036], Lines 1 - 2 (Notice that the first and second signal lines in flexible circuit board 5 overlap due to the overlap of flexible circuit board 5 with the peripheral binding area 31.)).
Regarding Claim 5, Ye discloses everything claimed as applied above (See Claim 1). In addition, Ye discloses “further comprising a first insulating layer disposed between the first conductive layer and the second conductive layer” (Figure 2 (Notice that the first and second conductive layers as described above are insulated from each other by the layer on which each are disposed (Paragraph [0033], Lines 1 – 4).
Regarding Claim 8, Ye discloses everything claimed as applied above (See Claim 1). In addition, Ye discloses “wherein each of the first trace lines comprises: a first trace electrode which overlaps a corresponding one of the first sensing electrodes” (Figure 2 (Notice that each first trace line 61 comprises a first trace electrode as a portion running in the first, left to right direction which overlaps at an edge connection to a correspond first sensing electrode 412.)), “and a line portion which is electrically connected to the first 
Regarding Claim 11, Ye discloses everything claimed as applied above (See Claim 8). In addition, Ye discloses “wherein, when the number of the first sensing electrodes is greater than the number of the second sensing electrodes” (Figure 2 (Notice that the number of first sensing electrode 412 is greater than the number of second sensing electrodes 421.)), “a size of the first trace electrode is smaller than a size of the corresponding one of the first sensing electrodes” (Figure 2 (Notice that each first trace line 61 comprises a first trace electrode as a portion running in the first, left to right direction which overlaps at an edge connection to a correspond first sensing electrode 412, of which said portion is smaller than a size of a corresponding connected first sensing electrode 412.)).
Regarding Claim 13, Ye discloses everything claimed as applied above (See Claim 3). In addition, Ye discloses “wherein the first trace lines have the same length in the second direction” (Figure 2 (Notice the each first trace 61 has a portion which is of the same length in the second, top to bottom direction.)).
Regarding Claim 16, Ye discloses everything claimed as applied above (See Claim 1). In addition, Ye discloses “wherein, when the number of the first sensing electrodes is greater than the number of the second sensing electrodes” (Figure 2 (Notice that the number of first sensing electrode 412 is greater than the number of second sensing electrodes 421.)), “the number of the first trace lines is greater than the number 
Regarding Claim 17, Ye discloses everything claimed as applied above (See Claim 1). In addition, Ye discloses “wherein, when the number of the first sensing electrodes is greater than the number of the second sensing electrodes” (Figure 2 (Notice that the number of first sensing electrode 412 is greater than the number of second sensing electrodes 421.)), “some of the first sensing electrodes are disposed adjacent to each other” (Figure 2 (Notice that some of the first sensing electrodes in a row from left to right are adjacent to each.)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 7, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Chiang et al. (United States Patent Application Publication US 2018/0321765 A1), hereinafter referenced as Chiang.
Regarding Claim 4, Ye discloses everything claimed as applied above (See Claim 2). In addition, Ye fails to explicitly disclose “wherein the first signal lines and the second signal lines are provided in the first conductive layer”.
In a similar field of endeavor, Chiang teaches the connection of sensing electrodes TS to traces WT through VIA’s formed in the insulating layers of the TFE upon which the sensing electrodes TS are disposed (Figure 1, Items TS, VIA, WT), where the contact CT upon traces WT provides signal lines (i.e. WT are signal lines) in the same layer CL as the sensing electrodes TS (Figure 2 (Notice the layer is curved and multilevel (i.e. CL does not exists in one plane)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the first signal lines and the second signal lines are provided in the first conductive layer” because one having ordinary skill in the art would want make electrical contact.
Regarding Claim 6, Ye and Chiang, the combination of hereinafter referenced as YC, disclose/ teach everything claimed as applied above (See Claim 5). In addition, Ye fails to explicitly disclose “wherein each of the first sensing electrodes is electrically connected to a corresponding one of the first trace lines via a first contact hole that passes through the first insulating layer”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein each of the first sensing electrodes is electrically connected to a corresponding one of the first trace lines via a first contact hole that passes through the first insulating layer” because one having ordinary skill in the art would want to decrease a number of FPC’s (Chiang, Paragraph [0025], Lines 7 – 15).
Regarding Claim 7, YC disclose/ teach everything claimed as applied above (See Claim 5). Specifically, Ye fails to explicitly disclose “wherein each of the second sensing electrodes is electrically connected to a corresponding one of the second trace lines via a second contact hole that passes through the first insulating layer”. However, Chiang teaches the connection of sensing electrodes TS to traces WT through VIA’s formed in the insulating layers of the TFE upon which the sensing electrodes TS are disposed (Figure 1, Items TS, VIA, WT).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein each of the second sensing electrodes is electrically connected to a corresponding one of the second trace lines via a first contact hole that passes through the first insulating layer” because one having ordinary skill in the art would want to decrease a number of FPC’s (Chiang, Paragraph [0025], Lines 7 – 15).
Claim 18, YC disclose/ teach everything claimed as applied above (See Claim 1). In addition, Ye discloses a display panel structure to solve border width problems with regard to AMOLED display panel (Paragraphs [0003]) and fails to explicitly disclose “wherein the display panel comprises: a base layer comprising the active area and the peripheral area; a circuit element layer which comprises a pixel disposed in the active area of the base layer; a light emitting element layer which comprises light emitting elements provided on the circuit element layer; and a thin film encapsulation layer configured to cover the light emitting element layer and comprising an organic layer”. However, Chiang teaches a touch panel where the display panel comprise a base layer (Figure 1, Item ‘SUB’) with active area (Figure 1, Item ‘AA’) and peripheral area (Figure 1, Item ‘BA’), a circuit element layer for a pixel in the active area and light emitting element layer with light emitting elements on the circuit element layer (Paragraph [0038], Lines 3 – 4 (Notice that the OLED laminated structure provide light emitting elements and electrode connections for driving.)), and thin film encapsulation layer (Figures 1 and 2, Item ‘TFE’ (thin-film encapsulation layer) that covers the light emitting element layer (Figure 2 (Notice that Item TFE covers the light emitting element layer in display layer ‘DL’) and comprises an organic layer (Figure 2 (Notice that TFE comprise organic material layer ‘OR2’)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the display panel comprises: a base layer comprising the active area and the peripheral area; a circuit element layer which comprises a pixel disposed in the active area of the base layer; a light emitting element layer which comprises light emitting elements provided on the 
Regarding Claim 19, YC disclose/ teach everything claimed as applied above (See Claim 18). In addition, Ye discloses a display panel structure to solve border width problems with regard to AMOLED display panel (Paragraphs [0003]) and fails to explicitly disclose “wherein the first conductive layer of the input sensing layer is disposed directly on a top portion of the thin film encapsulation layer” However, Chiang teaches a conductive layer CL (Figures 1 and 2, Item ‘CL’ (conductive layer)) disposed on top of TFE (Figure 2) that provides touch electrodes TS and traces TR (Figure 1) for touch input function.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the first conductive layer of the input sensing layer is disposed directly on a top portion of the thin film encapsulation layer” because one having ordinary skill in the art would want to provide a touch sensing layer shown to be compatible with the AMOLED display disclosed by Ye.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Kang (United States Patent Application Publication US 2014/0145977 A1), hereinafter referenced as Kang.
Regarding Claim 9, Ye discloses everything claimed as applied above (See Claim 8). In addition, Ye fails to explicitly disclose “wherein each of the first sensing electrodes and the second sensing electrodes has a mesh shape”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein each of the first sensing electrodes and the second sensing electrodes has a mesh shape” because one having ordinary skill in the art would want to prevent the sensing electrodes from being visible (Kang, Paragraph [0049], Lines 7 – 12).
Regarding Claim 10, Ye and Kang, the combination of hereinafter referenced as YK, disclose/ teach everything claimed as applied above (See Claim 9). In addition, Ye fails to explicitly disclose “wherein the first trace electrode has a mesh shape”. However, Kang teaches a touch panel that utilizes first sensing electrodes 50 and second sensing electrodes 60 that have a mesh shape (Figure 1, Items 50, 60) and teaches that first and second sensing electrodes may have the necessary flexibility for use in a flexible display panel (Paragraph [0050]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the first trace electrode has a mesh shape” because one having ordinary skill in the art would want to prevent trace breakage through enhanced flexibility.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Chiang, and further in view of Qi et al. (United States Patent Application Publication US 2019/0006428 A1), hereinafter referenced as Qi.
Claim 20, YK disclose/ teach everything claimed as applied above (See Claim 19). In addition, YK fail to explicitly disclose “further comprising an anti-reflection unit configured to reduce reflectivity of external light, wherein the anti-reflection unit is disposed on the thin film encapsulation layer”.
In a similar field of endeavor, Qi the formation of an anti-reflection film layer for reducing reflectivity of external light on a light outgoing side of a thin film encapsulation layer (Paragraph [0013]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “further comprising an anti-reflection unit configured to reduce reflectivity of external light, wherein the anti-reflection unit is disposed on the thin film encapsulation layer” because one having ordinary skill in the art would want to reduce reflectivity of external light on an outgoing side of a thin film encapsulation layer (Qi, Paragraph [0013]).

Allowable Subject Matter
Claims 12 and 15 are allowable over the prior art of record for reasoning made of record in the Office Action mailed August 19, 2021. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683 
February 12, 2022